By the Court.
The indorser of a note, when it is returned to bim, after protest, may strike out bis own indorsement, although .it is in full, and maintain an action on it in bis own name. Dugan v. U. S., 3 Wheat. 183; Piquet v. Curtis, 1 Sum. 480; Thompson v. Robinson, 4 Johns. 21; Emerson v. Cutts, 12 Mass. 78; Nevins v. De Grand, 15 Mass. 438; Bank of Utica v. Smith, 18 Johns. 230; Norris v. Badger, 6 Cow. 455; Chat. Co. Bank v. Davis, 21 Wend. 584; Chit, on Bills, 230, n. a; Edw. on Bills, 271.

Judgment for the plaintiff.